           Case 3:21-cv-00241-KAD Document 8 Filed 04/21/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


STUDENTS FOR FAIR ADMISSIONS,               :     CIVIL NO. 3:21-cv-00241-KAD
INC.,                                       :
                                            :
                    Plaintiff,
                                            :
      v.                                    :
                                            :
YALE UNIVERSITY,                            :
                                            :     APRIL 21, 2021
                    Defendant.


                                 NOTICE OF APPEARANCE

      Please enter the appearance of the undersigned on behalf of the Defendant, YALE

UNIVERSITY, in the above-entitled action.

                                                DEFENDANT,
                                                YALE UNIVERSITY



                                                By: /s/ Christopher F. Droney___________
                                                         Christopher F. Droney (ct00020)
                                                         Day Pitney LLP
                                                         242 Trumbull Street
                                                         Hartford, Connecticut 06103-1212
                                                         (860) 275-0100
                                                         (860) 275-0343 (fax)
                                                         cdroney@daypitney.com
          Case 3:21-cv-00241-KAD Document 8 Filed 04/21/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of this Appearance was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by e-mail to all parties by operation of the court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the court’s CM/ECF system.


                                               By: /s/ Christopher F. Droney
                                               Christopher F. Droney (ct00020)




                                                -2-
